UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 5, 2015 U.S. Rare Earths, Inc. (Exact name of registrant as specified in its charter) Nevada 000-31199 87-0638338 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5600 Tennyson Parkway Suite 240 Plano, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (972) 294-7116 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. U.S. Rare Earths, Inc. has prepared an investor presentation to be used in presentations. A copy of the investor presentation is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Current Report on Form 8-K, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liability of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under theSecurities Act of 1933, as amended (the “Securities Act”) or the Exchange Act, except as otherwise stated in such filing. This filing does not constitute anoffer to sell or the solicitation of anoffer to buy such securities. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Investor Presentation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. Rare Earths, Inc. Dated: March 5, 2015 By: /s/Kevin M. Cassidy Kevin M. Cassidy, Chief Executive Officer 3
